Citation Nr: 0212379	
Decision Date: 09/18/02    Archive Date: 09/26/02	

DOCKET NO.  97-20 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance, or at the housebound rate.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued a 30 percent evaluation for PTSD and 
denied service connection for residuals of a knee injury and 
entitlement to special monthly pension.  

A February 1998 RO decision granted a 50 percent evaluation 
for PTSD and an August 1998 RO decision granted a 70 percent 
evaluation for PTSD.  The Board remanded the appeal in 
July 1999.  An August 2000 RO decision granted a total rating 
based on individual unemployability due to service-connected 
disability and an August 2001 RO decision granted service 
connection for left knee disability.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
constant auditory hallucinations, delusions, depression, 
difficulty sleeping, hypervigilance, and startle response, 
such that his reliability, flexibility, and efficiency are 
impaired to an extent that he is demonstrably unable to 
retain substantially gainful employment.  

2.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.  

3.  The veteran's disabilities include PTSD, evaluated as 
100 percent disabling; degenerative joint disease of the 
right knee, evaluated as 30 percent disabling; degenerative 
joint disease of the left knee, evaluated as 20 percent 
disabling; pleural cavity injury on the right with retained 
foreign body as residual of a shell fragment wound, evaluated 
as 20 percent disabling; multiple scars of the right leg, 
right arm and left hand, evaluated as 10 percent disabling; 
median nerve neuropathy on the right, status post shell 
fragment wound, evaluated as 10 percent disabling; traumatic 
postoperative dysfunction of the lumbar spine, evaluated as 
40 percent disabling; and fracture of the right wrist, 
frostbite of the left foot, C5-6 radiculopathy, and a 
superficial parotidectomy, all evaluated as noncompensably 
disabling.  

4.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is not a patient in a nursing home because of mental or 
physical incapacity, and has not established a factual need 
for aid and attendance.  

5.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself.  He does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

6.  The veteran has a disability that is rated as 100 percent 
disabling, but does not have a separate disability evaluated 
as 60 percent disabling and he is not bedridden, nor 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(in effect prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.30, Diagnostic Code 9411 (effective from 
November 7, 1996) (2001).  

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159.  The veteran and his former 
representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the governing legal criteria, the evidence considered, and 
the reasons for the decisions reached.  In essence the matter 
of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been afforded 
multiple VA examinations and a personal hearing and treatment 
records have been obtained.  Although the veteran was not 
afforded a social and industrial survey as directed by the 
Board's 1999 remand, in light of the Board's decision herein 
to grant a 100 percent schedular evaluation for PTSD the 
veteran has not been prejudiced by this failure and further 
development would only result in delay with no benefit to the 
veteran.  There is no indication that any additional relevant 
evidence exists or that any further notification is required.  
Therefore, the Board concludes that it may now proceed, 
without prejudice to the veteran, to decide the issues 
remaining on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule of Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case the Board has evaluated the veteran's 
service-connected PTSD under the old criteria both prior to 
and from November 7, 1996, and under the new criteria from 
November 7, 1996, finding that his service-connected PTSD is 
more favorably evaluated under the old criteria.  

The veteran has been awarded a 70 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
effective prior to November 7, 1996, symptomatology must be 
such as to produce total isolation in the community, or 
exhibit totally incapacitating psychoneurotic behavior 
equating to a profound retreat from mature behavior, or be 
demonstrably unable to obtain or retain employment.  He only 
need meet one of the criteria to be awarded a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1995).  

The report of an August 1997 VA psychiatric examination 
reflects that the veteran indicated that he was always 
dreaming.  He reported that he was bothered by sudden noises 
and the company of too many people.  His memory was impaired 
by lack of concentration and high anxiety and his social 
judgment was particularly impaired when he was emotionally 
aroused.  The diagnoses included PTSD and the global 
assessment of functioning (GAF) was indicated to be 40.  

The report of a May 1998 VA psychiatric examination reflects 
that the veteran continued to exhibit impairment in 
concentration and had difficulty recalling things.  He was 
irritable most of the time and easily provoked.  The 
diagnosis was PTSD and the GAF was indicated to be 50.  The 
veteran reported that he had no friends, was unable to hold a 
job, and felt socially isolated.  

An August 1999 VA treatment record indicates that the veteran 
continued to have chronic severe PTSD and the GAF was 
indicated to be 43.  

The report of a May 2000 VA psychiatric examination reflects 
that the veteran reported that he was living in a trailer 
without lights.  It was located close to a river.  He tried 
to avoid society and only had one friend with no close 
relatives.  He reported constant auditory hallucinations and 
he would become delusional.  He reported panic attacks when 
he remembered the war situation and he was depressed daily.  
He had difficulty falling asleep and his sleep was erratic.  
He was hypervigilant and had a startle response.  The 
examiner commented that as a result of the veteran's 
symptomatology it was very unlikely that he would function 
well on the job or in places where there was even close 
contact and frequent communication with others required.  The 
diagnosis included PTSD with the GAF currently 40 and 43 in 
the past.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social or occupational functioning such as no friends, or 
unable to keep a job.  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas such as work, with inability to 
work.  

A review of the record indicates that the veteran has 
consistently been assigned a GAF, that has been exclusively 
associated with his PTSD, that is indicative of inability to 
maintain employment.  He has consistently reported symptoms, 
throughout the course of his appeal, that the most recent 
medical examiner has indicated would cause it to be very 
unlikely that the veteran would function well on the job or 
in places where there was close contact and frequent 
communication with others required.  Although the veteran's 
unemployment may be affected by physical factors as well, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's service-connected 
PTSD results in the veteran being unable to obtain and 
maintain employment.  In resolving all doubt in the veteran's 
behalf, a 100 percent evaluation for PTSD is warranted on the 
basis that the veteran is unemployable due to his service-
connected PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson.  

II.  Special Monthly Pension

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. 
§ 3.351(a)(1).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b)(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).  

It is not required that all enumerated disabling conditions 
be found to exist before a favorable rating may be made.  The 
particular functions which the veteran is able to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  Id; 
See Turco v. Brown, 9 Vet. App. 222 (1996).  

It is neither asserted nor shown that the veteran is blind 
and the report of an August 1997 VA examination confirms that 
he is not blind.  Further, the reports of the August 1997, 
May 1998, and June 2001 VA examinations all indicate that 
while the veteran uses braces on his knees and uses a cane at 
times, he is able to ambulate.  The report of the May 2000 VA 
psychiatric evaluation indicates that the veteran reported 
that he took care of his own hygiene.  An August 1999 VA 
treatment record reflects that the veteran reported that he 
had been injured several weeks before while riding his 
motorbike when a juvenile dropped a large rock onto him from 
a 30 foot overpass.  He was mostly recovered from that injury 
at the time of the VA treatment.  He had moved his trailer to 
a lake location and was living there.  

There is no evidence that the veteran is unable to take care 
of his own personal hygiene and he has indicated that he does 
attend to his own personal hygiene.  There is no evidence 
that he is bedridden and there is evidence that he is not 
bedridden, but rather able to ambulate and he has reported 
that he rides a motorbike.  In the absence of any evidence 
indicating that the veteran is so helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person and substantial evidence indicating that he 
does not require such aid and attendance of another person, a 
preponderance of the evidence is against the award of special 
monthly pension based upon the need for regular aid and 
attendance of another person.  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Rating 
Schedule (not including ratings based upon unemployability 
under § 4.17 of this chapter); (I) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (II) is permanently housebound 
by reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  

The Board has granted a 100 percent evaluation for PTSD 
herein and the RO has evaluated the veteran's other 
disabilities as degenerative joint disease of the right knee, 
evaluated as 30 percent disabling; degenerative joint disease 
of the left knee, evaluated as 20 percent disabling; pleural 
cavity injury on the right with retained foreign body as the 
residual of a shell fragment wound, evaluated as 20 percent 
disabling; multiple scars of the right leg, right arm, and 
left hand, evaluated as 10 percent disabling; right median 
nerve neuropathy as a residual of a shell fragment wound, 
evaluated as 10 percent disabling; traumatic postoperative 
dysfunction of the lumbar spine, evaluated as 40 percent 
disabling; and fracture of the right wrist, frostbite of the 
left foot, C5-6 radiculopathy and superficial parotidectomy, 
all evaluated as noncompensably disabling.  

The veteran in this case does not meet the criteria for being 
housebound because while he has a 100 percent rating for a 
single permanent disability, he does not have a separate and 
distinct disability that is independently ratable at 
60 percent or more.  Further, none of the record indicates 
that his is confined to his home or immediate premises, 
noting that while he wears braces and occasionally uses a 
cane, he is able to ambulate and he also is able to ride a 
motorbike.  On the basis of this analysis with respect to the 
evaluations assigned to each of the veteran's disabilities 
and competent medical evidence reflecting that he is 
physically able to depart his premises, a preponderance of 
the evidence is against a finding that the veteran is 
permanently housebound.  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351.  


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


